Per Curiam.
This is an appeal of the award of attorneys’ fees based upon the court’s order granting partial summary judgment in favor of the landlord. In a separate appeal we reversed the underlying summary judgment order. See Lucas Games Inc. v. Morris AR Assocs., LLC, 197 So.3d 1183 (Fla. 4th DCA 2016). We now reverse the award of attorneys’ fees that was based upon that order. See Siegel v. J.P. Morgan Chase, 100 So.3d 783, 783 (Fla. 4th DCA 2012).

Reversed.

Warner, Gerber and Kuntz, JJ., concur.